712 N.W.2d 729 (2006)
474 Mich. 1134
John DOE, Plaintiff-Appellant,
v.
DIOCESE OF LANSING, Bishop Carl F. Mengeling, Bishop James Murray, Archdiocese of Santa Fe, Archbishop Michael Jarobe Sheehan, Robert F. Sanchez, f/k/a Archbishop Robert F. Sanchez, The Servants of the Paraclete, Archbishop of Detroit, Cardinal Adam Joseph Maida, Bishop Thomas Gumbleton, and Jason B. Sigler, f/k/a Father Jason B. Sigler, Defendants-Appellees.
Docket No. 130171. COA No. 262274.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal the November 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, WEAVER, and KELLY, JJ., would grant leave to appeal.